Oo OO NN MD oO fF WY NH em

WwW whe NY NY NM Nh HM NM & BN ee

Case 1:19-cr-02032-SMJ ECF No. 107 filed 09/24/19 PagelD.324 Page 1of2

RICHARD A. SMITH, WSBA 15127
SMITH LAW FIRM

314 No. Second Street

Yakima, WA 98901

Telephone: 509-457-5108

Attorney for Defendant
Donovan Cloud

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
(Honorable Salvador Mendoza, Jr.)

UNITED STATES OF AMERICA, ?
_. ) NO. 1:19-CR-02032-SMJ-2
Plaintiff, )
)
v8: ) MOTION TO JOIN THE
) UNOPPOSED MOTION TO
DONOVAN CLOUD, CONTINUE [ECF 99]
Defendant. DATE: October 8, 2019
) TIME: — 8:30 A.M.

 

 

 

TO: Clerk of U.S. District Court, Eastern District of Washington
TO: Thomas J. Hanlon,Assistant United States Attorney

COMES NOW DONOVAN CLOUD by and through his attorney of record,
Richard A. Smith of Smith Law Firm, and moves to join James Dean Cloud’s motion
to continue the trial date and all deadlines identified in ECF 99.

This motion to join is made with the exception to the proposed trial date of

March 30, 2020. Defense Counsel for Donovan Quinn Carter Cloud is scheduled to

MOTION TO JOIN THE UNOPPOSED MOTION SMITH LAW FIRM
TO CONTINUE [ECF 99]- 314 North Second Street
Page | Yakima, WA 98901

(509) 457-5108
Oo Oo SD om BF WS NH =

Oo WwW NM NM NH PR BO DR MN BRO RD RD me me ee kek ek ek
- CO 6 OO sD OM FHF WY NH |! CO Oo DOD ws DB OH KR WwW DH -|§ OC

 

 

Case 1:19-cr-02032-SMJ ECF No. 107 filed 09/24/19 PagelD.325 Page 2 of 2

be in Austin, Texas for the period March 27, 2020 through April 2, 2020. My staff

has contacted the Deputy Courtroom Clerk to obtain dates that would accommodate

this unavailability but has not received additional dates at the time of this submission.
Consequently, Counsel moves to join the Unoppesed Motion to Continue with

the exception of the date set for trial.
DATED this 24th day of September, 2019.
Presented by:

/s/ Richard A. Smith

RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud
314 North Second Street

Yakima, WA 9890]

rasmith(@house3 14.com
smithone(@house314.com

Phone: (509) 457-5108

Fax: (509) 452-4601

CERTIFICATE OF SERVICE

| hereby certify under penalty of perjury of the laws of the State of Washington
that on September 24, 2019, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF System which will send notification of such filing to all
parties.

/s/ Lugene M. Borba
LUGENE M. BORBA

Legal Assistant, Smith Law Firm

MOTION TO JOIN THE UNOPPOSED MOTION SMITH LAW FIRM
TO CONTINUE [ECF 99]- 314 North Second Street
Page 2 Yakima, WA 98901

(509) 457-3108
